Circuit Court for Prince George’s County
Case No. CAE15-30633                            IN THE COURT OF APPEALS
Argued: October 13, 2016
                                                    OF MARYLAND

                                                 Misc. Docket AG No. 47
                                                 September Term, 2015



                                           ATTORNEY GRIEVANCE COMMISSION

                                                    OF MARYLAND

                                                           v.

                                              DALTON FRANCIS PHILLIPS


                                                  Barbera, C.J.
                                                  Greene
                                                  Adkins
                                                  McDonald
                                                  Watts
                                                  Hotten
                                                  Getty,


                                                                  JJ.

                                                 PER CURIAM ORDER



                                                 Filed: October 14, 2016
ATTORNEY GRIEVANCE               *    In the
COMMISSION OF MARYLAND
                                 *    Court of Appeals

          v.                     *    of Maryland

                                 *    Misc. Docket AG No. 47

DALTON FRANCIS PHILLIPS          *    September Term, 2015


                          PER CURIAM ORDER

     For reasons to be stated in an opinion later to be filed, it

is this 14th day October 2016,

     ORDERED, by the Court of Appeals of Maryland, that the

Respondent, Dalton Francis Phillips be, and he is hereby, disbarred,

effective immediately, from the further practice of law in the State

of Maryland; and it is further

     ORDERED that the Clerk of this Court shall strike the name of

Dalton Francis Phillips from the register of attorneys, and pursuant

to Maryland Rule 19-761, shall certify that fact to the Trustees

of the Client Protection Fund and the clerks of all judicial tribunals

in the State; and it is further

     ORDERED that Respondent shall pay all costs as taxed by the

Clerk of this Court, including the costs of all transcripts, pursuant

to Maryland Rule 19-709, for which sum judgment is entered in favor

of the Attorney Grievance Commission of Maryland against Dalton

Francis Phillips.



                                      /s/ Mary Ellen Barbera
                                      Chief Judge